 In the Matter ofGENERAL ELECTRIC COMPANY (MEDFORD PLANT),EMPLOYERandINTERNATIONALBROTHERHOOD OF ELECTRICAL''WORK-ERS, AFL,PETITIONERCase No. 1-RC-875.-Decided July 11, 194.9DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this case was heard beforeJoseph Lepi, hearing officer of the National Labor Relations Board.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case the Board finds : 21.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent employees ofthe Employer.3.The question concerning representation :On April 1, 1946, the Employer and the Intervenor entered into amaster collective bargaining agreement for l year, covering employeesin some 82 plants of the Employer, including the River Works locatedat Lynn, Massachusetts.The contract was automatically renewed in1947, and the present agreement is a modification of the 1947-1948 con-tract, and runs until April 1, 1950.The Intervenor contends that its contract which specifically includesthe River Works, but not the Medford Plant, is a bar to this proceed-'At the hearing,United Electrical,Radio & Machine Workers of America, CIO,herein-after called the Intervenor,was permitted to intervene,although not in compliance withSection 9(f), (g), and(h) of the Act,on the basis of an alleged contractual interest.The Petitioner'smotion to dismiss all evidence of the Intervenor'sappearance at thehearing on the basis that the Intervenor is not in compliance with Section 9 (f), (g), and (h)of the Act is hereby denied.We have previously held that a noncomplying union mayintervene in a proceeding,where it has an alleged contractual interest.Matter of BostonConsolidated GasCo.,79 N. L.It.B. 337;Matter ofNiagara Hudson PowerCorp., 79N. L. It. B. 1115.2The Intervenor'smotion for oral argument is hereby denied as the record adequatelypresents the issues and the positions of the parties herein involved.85,N. L.R. B., No. 26.150 GENERAL ELECTRICCOMPANY151ing.The Employer refuses to recognize the Petitioner until the Boarddetermines whether the contract extends to the employees at the Med-ford plant.Prior to August 1948, the present Medford plant operated as a de-partment of the River Works, which as we have before noted is spe-cifically covered in the agreement between the Intervenor and the Em-ployer.The plant was then known as the Apparatus Service Shopand was engaged in the repair of transformers and motors for heavymachines.The employees in this department were hired through thepersonnel office of the River Works, were paid on its pay rolls, andwere subject to its personnel policies.The managerial hierarchy ofthe department extended up through the management of the RiverWorks and from there to a Boston office of the General Electric Cor-poration.There was some interchange of equipment and personnelbetween this department and the other departments of the RiverWorks. In 1948 the Employer was faced with the necessity of expand-ing the size of the Apparatus Service Shop, and it selected for thatpurpose a site at Medford, Massachusetts, some 9 miles from the RiverWorks.All of the equipment of the Apparatus Service Shop wasmoved to the Medford site as were some 34 of the employees. Sincethe move, the number of employees has been increased to over 100 em-ployees (at the time of the hearing) and a further expansion is en-visaged.The Medford plant has its own managerial hierarchy, and isno longer responsible to that of the River Works but instead reports,like the River Works, to a Boston office of the Employer. Its func-tions have remained substantially the same as when the departmentwas a part of the River Works.While there is still some slight inter-change of employees and equipment, such transactions are on basisof a loan from one plant to another, and consist largely of special tech-nical service which are both brief and intermittent.All of the foregoing changes: i. e. the expansion of operations; thefact that a relatively minor proportion of employees at the new loca-tion are from the old plant; the geographical separation; and theindependent managerial hierarchy; impel us to the conclusion that theMedford plant is tantamount to a new operation of the Employer andthe contract of April 1, 1948, made before the commencement of suchoperation is no bar to a determination of representatives at this time .3xSeeMatter of Goodyear Tire and Rubber Company(Special Products Plant "C"), 80N. L. R. B. 1347;Matter of Ball Brothers Company,54 N. L. R. B. 1512;Matter of SardikFood Products Corporation,46 N.L.R. B. 894. Cf.Matter of St. Regis Paper Company(Multi-Wall B.ag Plant),84 N. L.R.B. 454;and compareMatter of Yale Rubber Manu-facturing Company,85 N. L. R.B.131,where we reached an opposite conclusion. Inthat case an entire unit was moved and the same managerial hierarchy was retained. 152DECISIONSOF NATIONALLABOR RELATIONS BOARDA question of representation affecting commerce exists concerningcertain employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of all hourly rated employees of the Em-ployer at its Medford plant, but excluding executives, office and cleri-cal employees, professional employees, guards, and supervisors asdefined in the Act. The Employer is in accord with the requested unit.The Intervenor took the position, consistent with its contention that itsexisting contract was a bar to the proceeding, that the unit is inappro-priate because it was still part of the over-all unit at the Lynn Works.Upon the basis of the entire 'record in the case, and for reasons here-tofore mentioned, we find that a unit confined to the Medford plant isappropriate.Accordingly, we find that all hourly rated employeesof the Employer at its Medford plant, but excluding executives, officeand clerical employees, professional employees, guards, and super-visors as defined in the Act, constitute a unit appropriate for pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Region in which this case was heard, andsubject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, as amended, among the em-ployees in the unit found appropriate in paragraph numbered 4, above,who were employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who did notwork during said pay-roll period because they were ill or. on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented for the purposes of collective bargaining,by International Brotherhood of Electrical Workers, AFL.4IAs the Intervenor is not in compliance with Section9 (f), (g), and(h) of the Act,we shall not permit its name to appear on the ballot.